                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas, 27 th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Colleen Carey Gulliver
                                                                  Colleen.Gulliver@us.dlapiper.com
                                                                  T 212.335.4737
                                                                  F 917.778.8037


June 8, 2021

BY ECF
The Honorable John P. Cronan
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    Skibicki v. Nurture Inc., et al., Case No. 1:21-cv-02553-JPC
       Letter Motion to Adjourn Initial Pretrial Conference

Dear Judge Cronan:

        We represent Defendant Nurture, Inc. (“Nurture”) in the above-referenced action. Pursuant
to Section 3(B) of this Court’s Individual Practice Rules, Nurture writes to respectfully request an
adjournment of the Initial Pretrial Conference (the “IPTC”) scheduled for June 14, 2021 at 10:30 a.m.
(ECF No. 6). The plaintiff consents to Nurture’s request.

        On April 8, 2021, the plaintiff filed a Related Case Statement (ECF No. 9), which notified the
Court that this action is related to Stewart et al. v. Nurture, Inc., 1:21-cv-01217-MK, pending before
the Honorable Mary Kay Vyskocil. The Stewart plaintiffs filed a motion to consolidate the Stewart
action with other recently filed related actions against Nurture “as well as any subsequently filed or
transferred related actions, for all purposes.” (Stewart, ECF No. 14) (the “Consolidation Motion”).
On March 29, 2021, the Stewart plaintiffs notified the Court that their Consolidation Motion
encompassed Skibicki as a subsequently filed action. (Stewart, ECF No. 19). The consolidation
motion is fully briefed and pending a decision by Judge Vyskocil.

       Nurture respectfully requests that this Court adjourn the IPTC until Judge Vyskocil rules on
the Consolidation Motion, which will impact how this case proceeds. Moreover, Nurture’s deadline
to answer, move or otherwise respond to the Complaint is not until July 7th. (See ECF No. 13).

        This is Nurture’s first request for an adjournment of the IPTC and this extension will not
affect any other pending deadlines set by Court order.
                                                                              The Honorable John P. Cronan
                                                                                              June 8, 2021
                                                                                                    Page 2



                                                         Respectfully submitted,



                                                         /s/ Colleen Carey Gulliver
                                                         Colleen Carey Gulliver

     cc:     All counsel of record (by ECF)




The IPTC scheduled for June 14, 2021 at 10:30 a.m. is adjourned sine
die. The parties shall submit a joint letter updating the Court on the
status of this case and the pending motion to consolidate by July 8,
2021.

SO ORDERED.
                             ___________________________
Date: June 8, 2021       JOHN P. CRONAN
      New York, New York United States District Judge
